                                      Case 21-10910              Doc 1        Filed 06/08/21           Page 1 of 29


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Seawind Development, Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  933 Pike Springs Road                                           2710 Silverside Road
                                  Kimberton, PA 19442                                             Wilmington, DE 19810
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Chester                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  25 Chemin de l'Aeroport
                                                                                                  Saint-Jean-sur-Richelieu, Quebec, Canada
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 21-10910               Doc 1       Filed 06/08/21             Page 2 of 29
Debtor    Seawind Development, Corp.                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3364

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                            Case 21-10910               Doc 1        Filed 06/08/21            Page 3 of 29
Debtor    Seawind Development, Corp.                                                                    Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                                25,001-50,000
    creditors                                                                           5001-10,000                                50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                              More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 21-10910           Doc 1       Filed 06/08/21          Page 4 of 29
Debtor   Seawind Development, Corp.                                                Case number (if known)
         Name

                           $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                           $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                           $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                                                                         Case 21-10910                                    Doc 1                    Filed 06/08/21                           Page 5 of 29


                                                                                                                                                                                  tlas| nlrmb,l. | /,'ror          f
i)e r:k)'
                       ,NlilIeqyvlnd          !!ry-e_!c111      e1!, Q!{P.                                                                                                                                             )

                              e




                        Request for fleliei', 0eclaration, an,:l S gnatures



                                  mprrisonntentlJ' rcl,c 2) years, :lrt:oth.                          1€i U   ll    C. Sii 1ai2, 1341' 1tj19, and llfi71.

17. D,eclilration and sirlnatltre
        o1'      authorized
        r{rnr€ sentati\/e                    of clebtor
                                                                 I have :reen ;,:rutirorized to fi                 ,::   this pratition rn behall'of                 ther debtrlr.


                                                                 I   h   ave   ,exa rn   iner: thr:   in form   atlr:n           rr   lfris   pe lition   ilnc hal,e a reasonilble           Lr:;   lief   tl-ra   L   th   e info "matirr n is true arld (:orr€,cl

                                                                 I   rierlare     Lrncrer       penalty of pcrrjury thzlt the                    Foregoi 1(l is      true and correot.




                                                                                                                                                                                          Terny Siilrra as [ixecultnix of the Estate of
                                                          x                                                                                                                               BisllLer{t',                     $Lltvrl
                                                                                                                                                                                          Prrnl€d ralre




                                                          )('            /s/ Daniel K. Astin                                                                                                Dirlr:           06/08/2021
1   8, S;ianature of atl(:|rney
                                                                 !liglatr:re r:f att:lrnt:/ fr)r d{lbl{)r

                                                                 llqqlel Kllrrct                 [q]ll   - 4Qliih
                                                                                                                             -
                                                                 Printecl nam:l

                                                                 (liardi Ciardi & r\stin
                                                                 [:irn] nirme

                                                                     t 204 I'1. Kirrg Sitreet
                                                                 l{ir!I'g!9lt:!,lll?-lot       _
                                                                               Cil1r, iitate & ZIF) Codr:
                                                                 l\urrber. Stn,,e1.


                                                                 tl or    tarl    pf   tor   e     3i02 -658"1           1   00                           Enri il   aclclress dasttin(i;Dtciarclilaw c;orrt


                                                                     tDE -     4068       DEi
                                                                 lldi      nu   nioi:r    ::n   iGrZFe'--




    rl)fi'r :;   zr   I F:r:rrrr   2 i.)'1                                             Vc,lu rrtarlt Petit i c,rr        fo       N    on-lrrtlividuals         Fi li n g   for   Ban kruptc'r'
                       Case 21-10910                            Doc 1     Filed 06/08/21                 Page 6 of 29


          LII.{AT{IMIIfIJS \IYFIII.TT]NI (-ONSIiNT OF'I.IIE T}OARD OIIi ]DIITT,C]'I.0IIS
                               SEAV4 ND DE\/E:LOPNTEN'I CORP"
                                                          IIi I,IIiIJ OF'A ]VTE:T]'tING
                                                                      .[une 7, ]lJ2l

         Efl'lrc1.i.,'e ils    of the date set fbrlh atrove, thil unrle;r'signed, bering                          tJre sole mernber      of   thr:

boardr:lfdirec|,rrr(,.I}oarr'.!,')of.Sear,v:urdDe'velopmerrt(Jor1.

follo'uv'ing ir;tic,ns and a<lopt the follow,in5; r"esolutir:rns try Llnanilnousi wrltlen c()nien1 in lier,r of                                  a


meeting   as;   if :;lch resollLtionsrl'ad                [;a:err   adopled at   r   dul'y convcn,:d rneeting;of'the f]loard:

                      \\'[]11RE,\l:i, the IJ,rar(l has :onsidered the C,rmpi'trty's lirlui,C t1
                      prosilion, thc reasons thereltrr and availablc stratcgric aLtr.:rrrativc's;
                      anr.l


                      \\'l {l'lRtr ,\l:i, the fJoiu'tl l-ra; ]ra<l t r: o'pportunrtr,' tr.lr ,J('rnsLl lt 'wrtlt
                      nrilnagc nr e r:rt arrd outsrdc a<lvisot's to ful ly con s idcl ar, ai llal'rl                                c:


                      str att:g   ic   lrl t ernLal   iv,:tl,

                      l''lOW, T HI]R.EITORIi, the Board consents to ttre a,cloptir.rn oll'lhe
                      f'oIlou'inu a.ctions a.n,cl rt:solt"tLl,ions:

                      I'i.ESOL\/ED, that irr th.:judgrnent of the Board, it it; desilablr: and
                      in the tre:it interests alf,the lllompanv and its stakeh,oldr::rs; trl frilr: a
                      volLuntan,, petition fc'r re|,ell trncler L-hzLp,ter l l of't.he []i,rnl:lr;p1 cy
                      (lodc irr ir court of prr:lpr':r jrLrisdiclirn, arLd to elr:ct tl'eatmL'n{. uln(ler
                      Siubc:haol;r V: and it. s furtlrLer

                      I,LF sr[)L.\'E D, titat f,:t'rr, Silva as F)xccurtl'tx ol'the Estate, ol' l'lii,:hirrd
                      l'i. Sih,a (''.5,ilrua''), tLrLc C rrrnpany's I'tesidcnt be. arrd each ltet"eb,),'ts.
                      irut.hrtri,zcd. ernpJysf i'61 ,:ind clirectcrl to e::ecrlte anrJ l'i rle on ilerltailf o1'
                      thc ll'11111 1-vllnf iill pr:,liliotrs. schcc.t. le s. lists and ,.rtht:r nrortiotts,,
                      notlcrcs arrcl othcl c|lclrrrenti; as nral' re l'ecluired or c(Jlttet.npl rted by
                      thc, [:]ankruptc'y Cc,dc. ]luler; and Crapt,;r I I OperatirrLg t(.i,ttid.e lirnr:s.
                      anrl    lo lafle all actiorn hr: deenns necessatl/ or prc)pcr to obtailt                              r,elief'
                      rLndcrr thc: BarLl<ru1ttc1, C.,lde,, and              it   s fumher


                      FIF)S,O[.\,;'ED, th,at t.he Boarc] trr:rerby'aLuthorizes the Cornpany [o se,ek
                      to employ Cliardi Ciardi &, Asl.in as; counsc,l, and r;rlclt othcr
                      trrroft:ssic,rt:tls as Silrra deelns appropriate, in the Chaprter                           I|    (leLs;';,


        'I'hisi I-rraninrou:,; Writlen ('onsenrt rnay be ex.ecuted                                      bl'   ele:r:lrorliJ rneil.l'ls, and    sr'tch


exc'cution   sheLll    [:c,consi,iered i'alrd. trirrdiin,{ itn{l elJective                 1'or   all   ]pLlrrpo!;e!.
                     Case 21-10910          Doc 1        Filed 06/08/21          Page 7 of 29




         'Ihr: lJnanimous Written Conserrtrmaybere>:r:cuteclin courLterpal'ts,,3nch            r',f u,'lhiich   shirllbe

d,;enned an orilgirral bu1       all ot whir:h   w'hern tal<err toE;ether   shall cr:rnstitute,orLe aitd the      same


lrtslrunrent.

         I\ \\"lll{liSS W'l'lEF:E:()F, t.[re undi,:rsigne<l ras executcrj fhlr,; LJnalrrirnour,   \A/r'ittc)rr Cr.rn;t:nt


as rrl thrt dirre silt   lbrth above   .
Case 21-10910   Doc 1   Filed 06/08/21   Page 8 of 29




                        2018

           INCOME TAX RET'URN




                        FOR

     SEAWIND DEVELOPMT]NT CORII.
             P.O. BOX 1041
         KIMBER.TON, PA119442




                PREPARED BT'

     ANTHONY J. MASCHEIIINO, CP.Z\
       3411 E. LANCASTER AVENUE
        D,OWNINGTOWN, PIT 19335
             Phone: (610) 269-61833
              Fax: (610) 269-7983
    E-maill: anthonyr@ajmascherinocpa.com
                  Case 21-10910                        Doc 1          Filed 06/08/21                            Page 9 of 29




                              ANTHONY J. MASCIIERINO
                                              CERTIFIED PUBLIC ACCOU},ITANT


341 East Lancaster Avenue                                                                                              Phone: (610)269-6833
Downingtown, PA 19335                                                                                                    Fax: (610) 269-7983
                                                                                                        Email: anthony@ajmascherinocpa.com



                                                       PRIVACY POL,IC]'

CPAs, like all providers of personal financial services, are now requrired by law to inform
their clierrts of their policies regarding privacy of client information. CPAs have been and
continue t;o be bound by professional standards of confiLdentiality thiat are even more
stringent than those required by law. Therefore, we haue always protected your right to
privacy.

          T'YPES OF NONPIIBLIC PERSONAL INFO]RMATION \ME COLLECT

We collect nonpublic personal inforrnation about you that is either trrrovided to us by you
or obtained by us with your authorization.

                   PARTII]S T'O WHOM WE DISCT,OSE INFORMI\TION

For current and former clients, we do not disclose any nonpublic perrsonal information
obtained in the course of'our practice except as required or permitte,C by law. Permitted
disclosures include, for instance, providing information to our employees and, in limited
situationt;, to unrelated third parlies who need to know that information to assist us in
providin6l services to you. In all such situations, we str,ess the confirlential nature of
information being shared. In order for us to disclose pe,rsonal inforrnation to third parties,
your autlL,orizatron to us must be in writing.

   PROT'ECTING THE COI\JFIDENTIALITY AND SECURITY OF CURRENT ANI)
                   FORMER CLIE,NTS' INITOR:MATION

We retain records relating to professional services t.hat'we provide so that we are better
able to asrsist you with your professional needs and, in s;ome cases, t,c comply with
professional guidelines. In c,rder to guard your nonpublic personal information, we
maintain physical, electronic, and procedural safeguards that compl;g with our professional
standardsr,

                            ,F ,F {< {<   *   {< 4<   *t ****   ,F   **   >} t< t<   **   'F
                                                                                               {<   ******   r< {<   **


Please call   if you have any questions, because your pril,acy, our              pro fessional ethics, and
the abilit.l to provide you with              quality financial services, are very important to us.
                                        Case 21-10910              Doc 1         Filed 06/08/21              Page 10 of 29

,",.,'1120S                                  U.S. Income Tax Return for an S Corporation                                                                   OMB No.      1




Departmelt ,rf the Treasury                            attaching Form 255i1 to elect to lle an S corporation.
Intemal Revenue Seryice

For calerndar year 201 8 or tax
A     S eleotion effective date


               4t21t2009
B     Business activity code
      number (see instructions)



5417otl
C     Checfi if Sch. M-3 attached

G ls the corporation electing to be an S corporation berginning with this tiax year?                                         lf "Yes," attach Form 2553 if not
H Check if: (1) l-l Finat return (2) [ Name chanse (3) I Address cnanse                           (4)   I   Amended return       (5)I       S election termination or
 I    Enterr   the number of sharerholders who were shareholders                  of the tax
Caution: Include onlv trade or               income and            on lines 1a                 See the instructions for more information



 o
 o
 (J




 (u
 =
 E
 o
 a
 Eo
  f
  o
 't
 o
 o
 o
 c
 o
 C'

!l=
 o
o
 o
 tr
 o
 E
 o
o.
ttE
 t!
 x
 (E




Sirgn
Helre

Paid
Preparer                                                                                                                 Firm's   EIN   )
Us;e Only

For Paprerwork Reduction iarct Notice, see separate instructions.
HTA
                                                Case 21-10910               Doc 1       Filed 06/08/21         Page 11 of 29
Forrn      '11:;:0S    (2018)     SEAWIN                                                                                                      26-41',2737:Z
                                                 rmation
  1         Cih,eck accounting         method: a f] casrr b |Tl                    Acc;rual
                                                                                   )'
                                                    " l-j
                                                                Other (specify)
 2          Ser: the instructions and enter the:
            a    rlusiness activity         )
                                      .A|EQBA|IFiqD                          b Product or service          >
                                                                                                         RESEARCH & DEVEL.OPMENT
            A,t any time during the tax year, was any shareholder of the r:orporation a disregarded entity, a trust, an esrare, or a
            n(lrninee or similar person? lf "Yes," attach Schedule B-1, Infonnation on Certain Shareholders of an S Corooration

            At lhe ernd of the tax year, did the corporation:
      a     Ctwn directly 20% or more, or own, direr;tly or indirectly, 50% or more of the total stock issued and outstanding of any
            foreign or domestic corporation? For rules of constructive ownerrship, siee instructions. lf "Yes," r:omplete (i) through (v)


                                                                                                                               (v) If Percentage in (i'/) is 100%, Enler the
                 li)   N:rme of Corporation         {ii) Employer ldentification
                                                          Number (if any)                                                        Date (if any) a Qualifie<l Subchapter S
                                                                                                                                     Subsidiary Election Was Miade




            Ctwn directly an interest ol 20o/o or more, or own, directly or indirectly, an interest of 50% or more in the profit, ross, or
            ciilprifsl i6 any foreign or domerstic partnership (including an entity treated as a partnership) or in the beneficial interest of a
            trus;t? For rules of constructive
                                                    (ii) Emp oyer ldentification                                                    (v) Maximum PercentagL' Olvned
                       (i) Name of Entity
                                                         Number (if any)                                                                in Profit, L-os$, o'Ciepital




  Sia      A1l   the ernd of the tax year, did the corporation have any outstanding shares of restricted stock?
            lf "\/es," complete lines (i) and (ii) below.
            (i)          Total shares of restricted stock   .



            (ii)
            \" /   Iotal shares of non-restricted stc,ck .
           At the ernd of the tax year, did the corporation have any outstanding sbck optlons, warrants, or $imilar instruments?
            lf ")/es," complete lines (i) and (ii) below.
            (i).Iota|sharesofstockoutStandine|attheendofthetaXyear>
            (ii).[ota|sharesofstockoutStandin9ifa||instrumentsWereexecutred>
            Has; this corporationfiled, or is it required to file, Form 8918, Material r\dvisor Disclosure Statement, to provide
            information on any reportable transaction?
            Check this box if the corporation issued publicly offered debt instruments with original issue discount
            lf checkred, the corporation may have to file Form 8281, Information Return for Publicly Offered Original lssue
            lrtstruments.

           lf tl'e corporation (a) was a C corporation before it elected to ber an S corporation or the corporation acquired an asset with a
           basis drgtermined by reference to the basis of the asset (or the basis o1i any other property) in the hands of a C corporation and
           (hr) has net unrealized built-in gain in excess of the net recogniz:ed built-in gain from prior years, enter the net unrealized built-in
           giairr reduced by net recognizr:d built-in gain from prior years (see instructions)     > $
            Did the corporation have an eleciion unrjer serction 163O for any real property trade or business or any farming business
            in effect during the tax year? rsee instructions
10          Does the corporation satisfy one of the lbllowing conditions and the corporation doesn't own a pass-through entity with
           current year, or prior year carryover, excress Lrusiness interes,t expense? See instructions .
           The corporation's aggregate average annual gross receipts (determinerd under section 448(c)) for the 3 tax years
           prreceding the current tax year don't exceed $25 million, and the corpofation isn't a tax shelter; or
           The corporation only has business interr-.st e)rpense from (1) arr electirrg rcal property trade or business, (2) an electing
           ferrrning business, or (3) certain utility bursinesses under section 163(J)(7).
            lf "llo." complete and attach f:orm 8990.
't1                                        both of the following conditions?
            Dot,'s tl^re corporation satisfy
      ia   The corporation's total   receipts (see instructions) for the tax'/ear were less than $250,000
      t0   Tlrer corporation's total assets at the encl of the tax year were less than $250,000


                                                                                                                                                     rorn, 1'l   20{i   rzor el
Case 21-10910   Doc 1   Filed 06/08/21   Page 12 of 29
         Nt coRP.
                                                                            Ne.


                                                                            riX
                                                                            lirriil
                                                                              X
                                                                              X,

                                                                              X
                                                                             :i.::1,


                                                         Total amount




                                                           r,rrm   1120S   (zors)
Case 21-10910   Doc 1   Filed 06/08/21   Page 13 of 29
                                                               zo-4t lt St z
                                                               Total amount




                                                         E:nd of tax year




                                                                             2.8"21r.197


                                                                              Gtt641
                                                                                 10,000
                                                                                    1gq_
                                                                             2,210.2ne)


                                                                              1.97,1
                                                                    rorm    1120S tzotet
               Case 21-10910           Doc 1       Filed 06/08/21          Page 14 of 29
            D DEVELOPMENT
    Reconciliation of lncome ([.oss) per Biooks With Income (Loss) per Return
    Note: The corporation may ber required to file Schedule M-3 (see   i




     Analysis of A<;cumulated /rdjustments Account, Shareholders' Undistributed Taxable lncome
     Previously Taxed, Accumulated Earningsr and Profits, and Other Adjustments Account
      see instructions
                                                                                                 (d) Other adjustments
                                                                                                        accounl


1

2
3
4
5
6
7
8


                                                                                                 porm   1120$     rzotal
                                    Case 21-10910                 Doc 1           Filed 06/08/21                        Page 15 of 29

                                                                                                                                                                  b ? 1,1,1 ?
                                                                                           [l    ,.,n", o-,                    Amended K-1                     OMB No 1545-012i1
Schedule K-1
(Frorm 11,10S)
Depi:trtment of the Treasur)'
                                                                 2GD1t8
                                                 For ca|-.fdar year 2018 or tax year
lnternal Revenue Service




Shirreholder's Sihare of Income, D,e,rductionsi,
Credits, etc.        ) Se,e back of form and $eparalte instructions.




For l:raperuork Reductiorr Act Notice, see the Instructio,ns for Form   11:20S.        w\w.irs. gov/Forrn   1 1   20S                        :schedule   x-l   (Form 11;!osi) 2018
HIA
                Case 21-10910   Doc 1   Filed 06/08/21   Page 16 of 29
RICHARD SILVA                                                            XXX-XX-XXXX
                                              Case 21-10910                  Doc 1         Filed 06/08/21                  Page 17 of 29

,",,"    70104                         Application fo,r Automiatic Exte,nsion of Time To File Certain
(Rev. t)ecernber 2018)
                                         Business llrcome Tax, Information, and Other Returns                                                                             O[/B No. 1545-0233
Dspanment of the Treasury                                        D    File a sepetrate application for each return.
Interoal Revenue {iervice

                   Name                                                                                                                                 ldentifying number
                   SEAWIND DEVELOF'MENT CORP                                                                                                                           26-472737',?_
Prinrt             Number, street, and room or suite no. (lf PO. box, see instructions.)
or                 PO. BOX 1041
Typu'              Ciiy, town, state, and ZIP code (lf a foreign arldress, enter c;ity, province or state, and country (follow the country's practice for entering poslal code).)

                   KIMBERTON. PA19II42
                              for extension
                   Automatic Extens;ion for                                                Incorne Tax Information. and Other Returns. lSee                                    i

   1       Enter the form c;ode for the return listed below that this aprplication is for
Ap plication                                                                                                                                                                            Fonn
ls f:or:
Form 70€i-Gl3                                                                                                                                                                                 iro",
Forrn 706-Gli                                                                                                                                                                                 121
Form '1041 (bankru                 estate                                                                                                                                               "     112:.i
Fornr 1041                    other than a                                                                                                                                                    123
Form 1041                                                                                                                                                                                     1t4
trnr*r   't                                                                                                                                                                                   2,5
Form'1041-QFT                                                                                                                                                                           jlgTri-I
tiuglff?""rj                                                                                                                                                                                  127

Form'10€i5
rFdiil1
                                                                                                                                                                                        lisl'
                                                                                                                                                                                              t29
Form     1120                                                                                                                                                                                 30
Fornr    111                                                                                                                                                                                  31
Form     1120-F                                                                                                                                                                               it2,
Fornr    1120-FSC                                                                                                                                                                             33
Form     1120-Fl                                                                                                                                                                              35
Fornr    1120-L    :                                                                                                                                                                          36
Form     1120-NlD
                   AllFilers Must                      lete This Part
  2        lf tlre organization is a foreign corporation thart does not have an,cffice or place of business in the United States,
     check here           .



  3  lf tlre organization is a corporation and isi the comnrorr parent of a group that intends to file a consolidated return,
     check here
     lf checked, attaoh a statemernt listing the narne, address, and employer identification nurnber (ElN) for eac;h memb,3r
     covererd by this application.
  4  lf tlre organization is a corporation or partnerr;hip that qualifies under Regulations section '1 .6081-5, check here                                         .
                                                                                                                                                                                       t:]
  5a The application is for calenclar year                 20
                                                   _!9 , or tax year beginning ____________,20 ___ , and ending                                                                        2:.0

      b Short tax year. ll'this tax y€)ar is less than 12 months;, check the                      reason: l-l                Initial   return I              Final return

         f]     Cr.rung. in accounting           preriod     f]       ConsoriOated return to be     filed !                  Otn"r (See instructions-attac;h explanation.)

  6       Tentative total tax

  7       Total payments and credits, See instruclions

                                              line 7 from line   6   {ieer instrudlions'
For Priva,cy     llct and Paperwork Reduction Act l,lotice,                 see separiate instructions.                                                          rorm 7004          (Flev. 12-2018)

HTA
          Case 21-10910    Doc 1   Filed 06/08/21   Page 18 of 29
1120S - Other Deductions
                                        Case 21-10910                  Doc 1             Filed 06/08/21                 Page 19 of 29
                                                                                  l,$nhfil,Sn            qA




PA..20S/PA-65                                                          20{8 Pennsylvania
107-lB) (Page 1 of          3)              PA S Corporation/Partnership             Information Return                                      Extension   Requested        Y
                                                     ENTER ONE LETTER OR NUMBER IN EACH BOX.
                                                                                                                                             lnitial   Year               N


                                                                                                                                             Final     Return             N
                  Fiting   Status:      p/A-20S         Y         pA-6S           N                p-S   KOZ        N
                                                                                                                                             FEIN/Name/Adciress           N
r!h4?t?3?t c                          Inffinn.$bnhL sr{:,?nn N                                           rnactive                            Change

                                                                                                                                             Amended     Infornlation     N
SiTAl||XND DHVTTOPIlHNT CORP                                                                                                                 Return
                                                                                                                                             Method     ofAccounting:     A
                                                                                                                                             A=Accrual, C=Cash,
                                                                                          Fiscal   Year:        N   ShortYear: N             O=Other, Describe

p0 tt0x           l,nr{1,                                                                                                                    Date activity
                                                                                                                                             besaninPA ilqHl,;10fl1
r:I11HT RTON                                  pA          Lqq qe


Paft   1,,   Total Taxable Businessi Income (Loss) from Operations Everywhere
'la Taxable Business Income (Loss) from Operations Everywhere                                                                          La                       *? q 154
1b Share of Business Income (Loss) from All Other Entities                                                                             lrb                             il
1c Total Income (Loss). Add Line 1a and Line 1b                                                                                        lrc                      * 7 rt'lse
1d F'reviously Disallowed CNI Deductions - PA S Corporations                      only                                                 lrd                                n
1le    Total Adjusted Business Income (Loss). Subtract Line 1d from Line 1c                                                            I'e                      *7
                                                                                                                                                                     '"t1Iie
Part lll. Apportioned/Allocatedl PA - Taxable Business Income (Loss)
ll     Nlet Business Income (Loss)                                                                                                     Ha                                 n
       (l2a = Outside      PA)
                          (2e = PA Source)                                                                                             te                       *7 q.l$e
!l     Share of Business Income (Loss) from Other Entities                                                                             tb                                 n
       (:2b = Outside PA) (2f = PA {iource)                                                                                            tf                                 n
i!     F'reviously Disallowed PA Source CNI Deductions - PA S Corporations only                                                        tc                                 il
       (l2c = Outside PA) (2g = PA Source)                                                                                             tg                                 0
il     C;alculate Adjusted/Apportioned Net Business Income (Loss)                                                                      td                                 u
       (:Zd = Outside      PA)   (2h = PA Source)                                                                                      th                       *7q1$e

Part lll. Allocated Other PA Pl'T Income (Loss)
:| Interest Income from PA Schredule A                                                                                                 3                                1r$
zt     [lividend Income from PA Schedule B                                                                                             q                                  0
ti     trlet Gain (Loss) from PA Schedule D                                                                                            5a                                 n
       (l5a = Outside PA) (5b      = PA Srource)                                                                                       5b                                 n
6      FlenVRoyalty Net Income (Loss) from PA Schedule M, Part B                                                                       ka                                 n
       (6a = Outside PA) (6b = PA Source)                                                                                              hb                                 u
/'     E.states or Trusts Income from PA Schedule J                                                                                    /a                                 u
       (,/a = Outside PA) (7b = PA Siource)                                                                                            ?b                                 u
tl     Ciambling and Lottery Winninrgs (Loss) from PA Schedule T                                                                       Sa                                 n
       (l3a = Outside PA) (8b      = PA Siource)                                                                                       sb                                 n
                                                                                                                                       q                                lr5
I      Total Other PA PIT Income (Loss)

       SUBMIT ALL SUPPORTIhIG SCHEDULES

                                                                                      Page 1 of 3



L,-                   |ilililililr ililr|l1ffi[|ilulilulillillllllllllllillllll
                                                                                                           m
                                                                                                               EC        OFFICIAL USE ONLY



                                                                                                                                                     u   FC
                                       Case 21-10910               Doc 1             Filed 06/08/21           Page 20 of 29
                                                                                  t&tlbLIsn$3
rrn.l                 PA.2os/pA-6s - 2018
                      (07-r8) (Page 2 of 3)



rlht{?[?37t c                            SHAUTND pEVHt0ptlENT C0Rp



Itaft lV. Total PA S Corporation or Partnership lncome (Loss)
'10      'lotal Income (Loss) per Boo,ks
                                         and Records                                                                          Irm                * ?tt1;l?
111      'lotal Reportable Income (Loss). Add Lines 1e and 9 orAdd Lines 2h and
                                                                                 9                                            tI                 *?l"t,f37
12       'fotal Nontaxable/Nonreportable Income (Loss). Subtract Line
                                                                       11 from Line 10                                        l,E                           n

   \/. Pass Through Creditsr - See the PA-2C)S/PA-65 instructions
Part
13a 'total Other Credits. Submit PA-20S/PA-65 Schedule OC                                                                     1,3 a                         n
13b lResident Credit                                                                                                          LIb                           n
14a l,A 2018 Quarterly Tax Withholding/Extension Payments for Nonresident                   Owners                            1,4 a                         u
14b Final Payment of Nonresident Withholding Tax                                                                              l,qb                          n
14c 'Iotal PA Income Tax Withheld. Add Lines 14a and 14b                                                                      1,   t'lc                     n
Part    \tl. Distributions - See the PA-20SiPA-65           instructions
              Partnerships Only
15      Dristributions of Cash, Markelable Securities, and Property                                                           T5                            il
'16     Giuaranteed Payments for C€lpital or Other Senrices                                                                   Lh                            n
17      All Other Guaranteed Payments for Services Rr-"ndered                                                                 L?                            u
18      Ciuaranteed Payments to Retired Partners                                                                              t&                            n
              Distributions . See the PA-20S/PA-65 instructions
              PA S Corporations Only
1   9   Eristributions from PA Accumulated Adjustmentsi Account                                                               lrT                           n
2!.0    Dtistributions of Cash, Marketable Securities, and Property                                                           tn                            s



ttart Vll. Other lnformation-Se,e the PA-20S/PA-65 instructions for each line
1       During the entity's tax year, did the entity own any interest in another partnership or in any foreign entity     that                     1        N
        was disregarded as an entity separate from its owner under federal regulations Sections 301.7701-2 and 301 .7701-3?
        lf yes, submit statement.
2l      Droes the entity have any  tax-exempt partners/members/shareholders? lf yes, submit             statement.                                 2        N
:i      Droes the entity have any forerign partners/members/shareholders (outside the U.S.)? lf yes, submit      statement.                        3        N
4l      V/as there a distribution of property or a transfer (e.g., by sale or death) of a partner/member     interest                              4        N
        during the tax year? (Partnership only) lf yes, submit statement.


5i      Has the federal government r:hanged taxable income as originally reported for any prior period? lf yes, indicate
        period on supplemental statement, and submit final IRS determination paperwork.                                                            5N
€i      D,oes the entity elect to be   subject to assessment at the entity level under Act 52 of 2013?                                             6N
7'      ls;this entity involved in a reportable transaction, listed transaction, or re1;istered tax shelter within this return?                    7N
        lf yes, submit statement.


€i                                                                    partners?
        Does the entity filing as a partnership have other partnerships as                                                                         8        N

El      Has the entity sold any tax credits? lf yes, submit   statement.                                                                           I        N
10      H as the entity changed its method of accounting for federal income tax purposes during this tax year? lf         yes,                    10        N
        submit federal Form 311 5.
11      Hlas the entity entered into any like-kind excharrges under IRC           Section 1031? lf yes, submit federal Form   8824.               11        N


12      PAApportionment as reported on PA-2OS/PA-65 Schedule               H-Corp                                                         12   n il n n n il U


                                                                                   Page 2 of 3


                     |ilililililrililru|[ruu!iluilu|[illlll lllll          llll
lr'...
                                                                    llll
                                                                                                                              r$tlbt,r8ns3 J
                                                    Case 21-10910              Doc 1                Filed 06/08/21        Page 21 of 29
                                                                                            Lfinktl,snhq
                                   PA-20S/PA.65 - 2018
                                   (07-18) (Page 3 of 3)


pt     q?t?3?il c                                    sIAtdIN] sIvtL0ptlHNT                                (0Rp

Paft Vlll. PA S Corporations Only - Accumulated Adjustments Account (AAA) and Accumulated Earnings and Pro,fitrs (AE&p)
                                                                                          AAA                   AE&T'
1        Balance at the beginning of the taxable year.                                                                     1
                                                                                                                                       *tL3 r{ pqb                          n
2        Total reportable income from Part             lV Line 11                                                                                  0run
3
4
         Other additions. Submit an itremized statement.
         Loss from Part                lV Line 11
                                                                                                                           z

                                                                                                                                            *7qq3?
                                                                                                                                                   nn
                                                                                                                           4                                          N/A
5        Other reductions. Submit an itemized statement.                                                                                           n                        n
6        Sum of Lines              1   through 5                                                                           o           *ee0qe33                             n
7        Distributions                                                                                                     7                       II                       n
8        Balance at taxable year-end. Subtract Line 7 from Line 6.                                                         o           *   ttnqtSS                          n

Paft lX. Ownership In Pass Through Entities           lf the entity received income (loss) from an S corporation, partnership, estate or trust, limited
liability company, qualified subchapter S subsidiary (OSSS) or disregarded entity, list below the FEIN, name and address for each entit)'. lf the income
(los;s) is from a QSSS, enter "yes" in the QSSS box. lf the income (loss) is from a disregarded entity other than a QSSS, enter "yes" in the D box. See
lnshuctions for further details.
                         FEIN                      QSSiS   D                                                          NAME & ADDRESS




A



B




D




Part X. Signature and Verification

Declaration of paid preparer is based on all inlomation of which preparer has any knowledge.
Prinulype name of0eneral partner, principal                                 Signalure of general partner, principal                               Daytime Phone no
ofllcer or aulhorized individual                                            offi@r or aulhorized indiMdual




PrinuType prepare/s name                                                                                                                          Check if
                                                                                                                                                  self-employod
ANTHONY                     J       IlASCHTNINO
                                                                                                                                                  Daytime Phone no.
Firm's name (or yours if self-employed)         ANTH0NY
Firm's address                                                  AVE,                                                                               Inthlh[33
                                                                                                                                Preparer's PTIN             Firm's FEIN




                                                                           E-File Opt Out                                      piln50?5ss               t3il3?&k'.t3

                                                                                                Page 3 of 3


                               ilililililililil{lrururuulill$llll llllllllllllll                                                           l,&0hel,&nb'l
                                     Case 21-10910                            Doc 1           Filed 06/08/21     Page 22 of 29

                    PA SCHEDULE                               AI                         Ifin&h l00e   q
-,,J                Interest lncome

                    PA,.20S/PA-55     A (PT) 0s-18 0)
                    PA Department      of Revenue                  2018
Name as shown on PA-20S/PA-65 Information lFleturn



 iiqq l[e PA-20S/PA-65 Sp!gq-U!g_Al9t!9!!c,ns and the                              PA PIT Guide on the department's website




                                                                                                           Schedule M.   PartA   2



    Federal-exempt interest income taxable for Fr\ PIT                    -




    PA-taxable interest income - subtract Line 7 from Line 6. Enter the result on the PA-20S/PA-65
    Information Return. Paqe 1. Part lll. Line 3.




           interest income        - list sources      and




L,,-
                |   ililt   ililt ilil ililr il|| lllll lllll lllll lllll lllll llil
                                        1,&t]6k I0n;!:14
                                                                                       llll
                                                                                                                            1,A08b1nna   t{
                                                                                                                                              JI
                                              Case 21-10910                          Doc 1              Filed 06/08/21                       Page 23 of 29
                            PA SCHEDULE M                                                                l,fin?fi1,niltfi
-,,J                        Reconciliation of Federal-Taxable
                            Income (Loss) to PA-Taxable
                            Income (Loss)
                            PA-20S/PA-65 M (PT) 05-18 (t)
                            PA                    of Revenue              tllo18
Name as shown on PA-20S/PA-65 Information Return                                                                                                                         PA Sales Tax License Number
S[:AWl            LOPMENT CORP.
Prl\ Scheclule M, Part A. Classifying Federal Income (t.oss) for PA Personal Income Tax purposes
c|a$sify,withoUtadjUstment,thefedera|income(|oss)fromSchedu|el(offedeIa|Form1120SorfromSchedu|eKoffedera|Form1065'Theentitymusta||ocateorappo|on
ther   amounts from the federal             t0 the reporlable PA PIT classes. The total of the specific federal line items should equal the total of the federal scheoute.

                                                                                                       Glassified for                            nia Personal Income Tax
         Form 1120S, Schedule K line
         description
         Form '1065, Schedule K line


        Ordinary income (loss) from
        trade or business activities
         Net income (loss) from rental
         real estate activities
  3i    Other gross rental income (loss)




 7      Net short-term capital gain (loss)


 8      Net long-term capital gain (loss)


        Net gain (loss) from disposal of
        IRC Section 179 property
10      Net IRC Section 1231 gain (loss)
        from Form 4797


11      Other income (loss)



12      Total Federal income (loss) by
        Pennsylvania classification.
        Total the amounts in each column.




                                 ffi] ililIilil illr lllil illll lllll lllll lllll lllll lllll llll
                                                                                                                                                                                                  ,.J
                             |
                                                lAn?0I0np&                                                                                                   1007n1u|0f,6
                                                Case 21-10910                                Doc 1            Filed 06/08/21   Page 24 of 29

a-,,1                          PA SCHEDULE M                                                                  l,0n?Llnntk
                               Reconciliation of Federal-Trr:xable
                               Income (Loss) to PA-Taxabler
                               Income (Loss)
                               PA-20S/PA-55 M (PT) 05-1 I (t)
                               PA Department        of Revenue                    2018                                                                                     USE ONLY
h{ame as shown on PA-20S/PA-65 Information Return
]SEA\/VIND                                T CORP.                                                                                                              7372!"
IPA   srl;hedule M, Part B. Determining PA Reportable Income (Loss) by classification
'lhe enttity may need to prepare a  PA Schedule M, Part B, if it rr ust make adjustments to properly
determine its reportable classified income (loss) for its PA-20,S,/PA-65 Information Return. This soecific
                                                                                                                                                      Total Rental Incorne lLossi I or
list of adjustments applies to income (loss) from a business or farm and rental/royalty income (loss).
                                                                                                                                                      Total Business Inr;ome (L'lss)
                                                                                                                                                         Before Apportionmenl:
lsectio'n A. Federal Classified Income (Loss). lncome class liom partA, Column:
             Enter the initial of Column (b) or

llectio n B. ltemize income adjustmenb that increase pA reportable income {reduce the loss).
 a    Deferred income relating to advance payments for goodli                 a   nd services

      Dil'Ference in qualified gain (loss) for each business sale of property . . , .             .


      Gain from business like-kind exchanges, see PA PIT Guider for instructions
      Gain (loss) on involuntary conversions         -   IRC Section   1   OIX|

      Income from cancellation of debt that PA treats differently from federal rules
 t    Increases in income in the year of change resulting from spread in the year of change associated with IRC
      Section 481 (a) adjustment                                                                                                  11                  12                            0
      lncome from obligations of other states and organizationB that is not exempt for pA purposes                                13                  14
 h    Other income adjustments that increase PA-reportable income. Submit statement                                               15                  16
 B    Tollal                                                                                                                      17              0   18                            0
ltection C. ltemize income adjustments that decrease the                     FtA    reportable income (increase the loss).
 a    DilTerence in qualified gain (loss) for each business sale of property

 b    InOomefromobligationsoftheU.S.governmentandoth$rorganizationsthatisnottaxableforPApurposes.....                             3                   4

 c    D€rreases for previously reported income in prior year resulting from spread associatecl with IRC Section 481(a).           5                   o                             0
 d    Otler income adjustments that decrease PA-reportable inoome. Submit statement                                               7                   8

C     Tcrtal                                                                                                                      9               0   10                          0
liection   D. Adjusted PA Reportable Income. See PA-20S/P,q-65 Schedule                          lil instructions                 1               0   2                     ..74952
$ection E. ltemize those expenses that PA law does not allow that the entity deducted on its federal form.
These adjustments increase PA reportable income (reduce the loss).

      Ta).es paid on income. Submit REV-1190

      Difl'erences in deprecration/amortization taken for PA and federal purposes

      Ke'/ man life insurance premiums (owners as beneficiaries,i
      Difj'erences in PA treatment of guaranteed payments for oEtlcital . . . .              .



      Difl'erences in depreciation for bonus depreciation (PA law does not allow bonus depreciation.)

 f    Expensie adjustments to qualify for the PA credits claimed in Part V of the PA-20S/PA-65 . . . .                .


      Olher expenses the entity deducted on its federal return that PA does not allow. Submit statement . .
E     To,tal

€iectionr F. ltemize those expeneea that PA law allows that the entity could not deduct on its federal form.
 'These iadjustments decrease PA reportable income (increase the loss).

      50 oercent of business meals and entertainment exoensesi that the entitv could not deduct
 o    Sales tax on deoreciable assets
      Difl'erences in depreciation/amortization taken for PA and federal purposes                     .



o     lR0 Section 179 expenses (the maximum for PA purposes is $25,000) . . . .                           .



      Expensies for employees, including PA S corporation shareholder-employees
 I    Lile insurance premiums (PA S corporation or partnership                ars   beneficiary) . .      .



      E):pensie adjustments to qualify for federal credits

      Cu'rent expensing of Intangible Drilling costs - Schedule l, Line 5                .



      Olher exoenses PA allows that the entitv did not deduct on the federal return. Submit statement.
F     To,tal


tiection   G. Totat Taxable Income (Loss). Add Section D, plus E, minus F




                              I||||lt ililt ilil   ililrilr ilil|lllllilllll lllll lllll llll llll
                                                   1, S   071,I'n0;: b                                                                         I'A 0?1,:[0    0   Hk
                                                Case 21-10910                    Doc 1          Filed 06/08/21                 Page 25 of 29                                                        1




                                                                                              L8B?bld?bl                                                                                        .   i



                                                                                                                                                                                                I
                            PARTNER/MEMtsER/                                                                                                                                                        T




                            SHAREHOLDER                              rY -     2018
                            PA-20S/PA-65 Directory                   -18)                                                                                                                           I

                                                                                                                                                                                                    ,,




                                                                                                                                                                                                    I



SEA[fINl]              D    vELoptlENT (0np                                                                                                 ehq?e737e c                                             I



                                                                                                                                                                                                    .




The dntity mu6t list its                                             s. CODE- Enter tho type of owner codP: Rl=Rssident Individual, NR=Nonresidant   Individual,   F   lsPart-year   Residen,
                                                                                                                                                                                                    ,
Individual (S Corp Only),                   C=C Corp, E=Estate, T=   I,   S=S Corp, L=LLC tax6d as a Partnefship, LC=LLC taxed as a C Corp, LS=LLC iaxed as an S Corp, DE+Dbregarded

Entilyr B=BanuFinancial                l=lnsurance Company,           SSN/FEIN; Rsvenus lD; Owlorshlpl %- (enter each ownefs percantage); and Namo and Addres6.


                                                                                                                                                                                                    i

                                                                                                                                                                                                    ;


I           code            I{I             SSN/FEIN }               EAq],b? RevenuetD                                                                   ownership% lr0B0000ln
                                                                                                                                                                                                    i



Narne & Address:            ICHARD SILVA
t q$0 pIKE AiID ROAD
CHHSTER S RIN6S PA I,1qA5                                                                                                                                                                           I




                                            SSN/FEIN                                           Revenue     lD                                            Ownership
                                                                                                                                                         vwll9I9lllP %




                                            SSN/FEIN                                           Revenue lD                                               Ownenship %




                                            SSN/FEIN                                                        D                                           Ownerchip %




                                            SSN/FEIN                                                                                                    Ownershio %




                                            SSN/FEIN                                           Revenue                                                  Ownership %
                                                                                                           fD




                                  ililr ilffi                               illll llll llll
                                                uril[u|lluryulililr                                                                              LBtt?hl,tlTLFI
                                                 Case 21-10910                         Doc 1        Filed 06/08/21                Page 26 of 29
                                                                                                  LffU?pl,15AU

      -,J                          Pa Schedule RK-1 (03-18)
                                                                                                                                                                                       L,,
                                   2018 Resident Scheduter of
                                 $   hareholder/Partner/Beneficiary pass                           Th   rough Income, Loss and Credits


      ln q t{| rrl,h?                       SITVA                                                                                             RTCHAKD




      ],'{liiN PTKTIAND ROA}                                                                                     (lndividual=1, PA S Corp=2, All Other Corp=3,
                                                                                                                 Estate/Trust=4, Partnership:5, LLC=6, Exempt=7)

                                                                                                                                          Shareholder's Stock rSwnership %            Iil0un
                             spRIN6S pA
                                                                                                         Amended
      cH[:sl't.R                                                   ],!il.lt$                                                            Beneficiary's year-end Distribution %         ililN8fl
                                                                                                                                                              Partner's % of:
      SElltrlilf{D DtVtL0pllENT C0Rp                                                                                                                         Profit sharing   7o      HnB0cl

      K   lfltBfi,   fitToN                            pA          l,q        rt   t              abqTe?3?t                  t n0nnSbBbl,                    Loss sharing     70      0finnn
                                                                         '{
                                                                                                                                                                Capital
      Fiscal   Year          N                            (Estate/Trust,=E, Partnership=q PA S Corp =S, LLC=L)                      s                           Ownership %           nil 00 nl

      Shorl    Year          N                            General Partner or                             Limited Partner or         N
                                                          LLC Memben.Manager                             Other LLC Member

      1     FA-Taxable BusinEss Income (Loss) from Operations                                                                                        t,                            *7qqJ;e
            Interest Income                                                                                                                          t                                 1,5
r3
=
(!
            [:rrvidernd Income                                                                                                                       3                                   n
O-t         l\let Gain (Loss) frqm the Sale, Exchange or Disposition of Property                                                                     tf                                  0
      5     liet Income (Loss) from Rents, Royalties, Patents and Copyrights                                                                         s                                   CI

      b     Income 'fflfrom Esfates or Trusts                                                                                                        h                                   n
                                                                                                                                                                                         u
      7     Ciambling and Lotlery Wnnings (Loss)                                                                                                     ?                                   n
                                                                                                                                                                                         U




E     8     Flesident Credit. SUbmit statement.
t!
o-    9     'l"otal Othor Credits. Submit statement.




      10    Distrib,utions of CaFh, Marketable Securities, and Properb/ - not including guaranteed payments                                       TN                                     fl
E
6
o-
      11    C;uaranteed lraymtnts for Capital or Other Services                                                                                   bI                                     n
      12    l\ll Other   GuarantQed Payments for Services Rendered                                                                                l,A                                    n
      13    Ciuaranteed Paymtnts to the Retired Partner                                                                                           1r3                                    n
E
(!    14    Distributions from PAAccumulated Adjustments      Account                                          Liquidating                        I'"t                                   n
o.
      15    Distributions of CaFh, Marketable Securities, and Properly                                                                            15                                     n
tt    16    llontaxable hcomf (loss) or nondeductible expenses required to calculate owner's basis.                                               Ih                                     n
o           Siubmit sitaternent.
o-
      Note: Lines 17 through 20 are for information purposes only.
      17    Owner's Share of IRC Section 179 allowed according to FA rules                                                                        I?                                     n
E     '18   Owner's Share of $traighfLine Depreciation                                                                                            T&                                     n
o
o-
      19    Partner'$ Share of Nonrecourse Liabilities at year-end                                                                                Tq                                     B
      20    Partner'li Share of Recourse Liabilities at year-end                                                                                  en                                     n

      NOTE:: Amounts from          this schedule must be reported on llre appropriate         PA Tax Return,




      lL,                     ililffi ilil ffi ril|l!il|luruuu[|ilil           rilil ilil   il|                                                   IS n?e l,q.$ e 0                     .Jl
                             Case 21-10910   Doc 1      Filed 06/08/21   Page 27 of 29
2018 Tax Sdrmm

                                             -$74,952
Schedule K                                       $15
Schedule K
Net Income                                   -$74,937
Total Tax                                          $0
Overpaynnent..l,.,,                                $0
AmountApplied. . . .                               $0
Refund          i. ...   .

AmountDue...                                      $0


State Information


Total Tax
Overpayrnent
AmountApplied....                                 $0
Refund
AmountDue...
                                    ----$d
                                          Case 21-10910                  Doc 1          Filed 06/08/21   Page 28 of 29
Fon'n 11205                                                      SEAWIND DEVELOPMENT CORP                                26-t17273i'2
                                                                   hare
                            Income      ) (page 1)
 2     Net rental r$al estate income (loss) (Form 8825)
  3ar Othr:r gross rental income (loss)
   b Expenses frlom other rental activities
                                    actil
   r:: Othr:r net rQntal income (loss). Subtract lirre 3b from line 3a
 4         Inl,erest inc$me
 5         Di'vidends:
      ar   Ordinary di{idends
   h, Qualified di*idends
 6         Royaltiers.
 7         N€)t   short-teim capital gain (loss)       .


  8a l\ert long-terin capital gain (loss).
   h, CollL.ctibles (28%) gain (loss)            .


   c       UnrecapturQd section 1250 gain (loss)             .

 9         Nert section 1231 gain (loss)
 10        Other    i



                              deduction (Forrn
'l2a Charitable
   b Investment terest expense
   c Serction   (2) expenditures
   cl Other

13rr                          housing                        ))
   tr l-ow                    housing credit (other)
   c Qualified                           expenditures (rentarl real estate)
   cl Other                   real estate credits
   er Other
    tl Biofuel                    credit (Form 6478)
       Other

14zr Narme          of
   tr Gross         i           from all sources
   c; Gross                     sourced at shareholder leverl
      l=oreign                income sourced at corporate level.
   cl Secl.ion 9514 category
   er l:orerign brafich category
      1l   Passive cattgory
  g        Gerneral car9gory
   tr Other
           Deductions aVlocated
                      aVIoca    and apportioned at shareholder level:
      i Interest exppnse
      .i Otlherr
           Deductions ailopated and apportioned at corporate lev'el to foreign source income:
     Seclion 951f category
   1,r
      I
     Forerign braflch category
  mr Passive catqgory
  nr Gerneral cat+gory
  o        Otlher
     Ott4t>r
  pr Total F                   taxes .


           lle,duction    i   taxes available for credit

15ar Post-1986                                  stment.
  br Adjusted g                or loss
  c; De,plletion (                than oil and gas)
  dl Oil, {las,               geothermal properties - gros$ income
   er C)il, 1;as,             geothermal properties - deductions .
      ti 0tlnerA|MT
Itenls
 16a Tarx-exempt                      income
   hr Otlher                    pt income
                                expenses
  cl Distributiont
   €l                           loans from shareholders

17er Inrrestment income
   b       In\restment expenses
   c       Dirridend                s paid from accumulated erarnings and profits
  cl Otherr items and amounts               .


                  ation
                                    Case 21-10910           Doc 1          Filed 06/08/21    Page 29 of 29

-EoTL11?0{icqrn€s[99(Pasa3l_                         iEAWIND DEVELOPMENT          CORP.                                 _ z,ta/^?Tj1!Z
Schedulre       L    Balance Sheets per Eooks (end of tax rrlear fiqures)
                                       Assets                                                                                   %
 1   Ciar;hr
 2   Trarjer notes ancl accounts receivable less allowance for bad debts
 3   lnv'entories
 4         governmt,'nt obligations
     Lj. Si.
 5   Tax-erxernpt securities
 6   Cltfrer current assets
 7   Loerns to shareholders
 8   lllortgage and real estate loans
 I   Cltfrer inVestments
10   Buildings and other depreciable assets less accumulated depreciation
11   Depletabrle assets less accurnulated depletion
12   Land (net of any amortization)
13   Intangible assets (amortizable only) less accumrulated amortization
14   Cltl^rer   assets
15   Totial assets                                                                                       1.974.7i\O
                         Liabilities and Shareholdersi' Equity
16   A.ccount:; payable
17   lvlortl;ages, notes, bonds pay able in less than 1 year
18   Crtl^rer current liabilities
19   Loerns from shareholders                                                                              823.197
20   Nlortgages, notes, bonds payable in 1 year or more
21   Ctthrer liabilities                                                                                 '1.35'1.6111
22   C:allital stock
23   Additional paid-in capital
24   Fetaineo earnings                                                                      -2.135.271
25   A,djus;tment to shareholders' equity                                                                                           0%
26   Lesis cost of treasury stock                                                                                                   )o
27   Totral liabilities and                                                                              1.974.7                 -1%
